Citation Nr: 1426822	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1964 to December 1966, to include service in Vietnam.  The Veteran died in March 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate lists as the cause of death Adult Respiratory Distress Syndrome (ARDS), due to or as a consequence of pneumonia, due to or as a consequence of adenocarcinoma.  

The appellant alleges that her husband's death is related to his exposure to herbicides in Vietnam.  As his service in-country is established, so too is his exposure to herbicides.  38 C.F.R. § 3.307.  She argues that adenocarcinoma developed as a result of his herbicide exposure.

Adenocarcinoma is not a listed presumptive condition for herbicide-exposed Veterans under 38 C.F.R. § 3.309(e), and the appellant has presented no competent evidence relating adenocarcinoma to herbicides.  

Effective August 31, 2010, however, ischemic heart disease, which by regulation includes old myocardial infarction and coronary artery bypass graft surgery (CABG), was added to the list of presumptive conditions for those exposed to herbicides.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 -53216 (August 31, 2010).  The private medical records supplied thus far in connection with the appellant's claim indicate that he suffered a heart attack in June 1999, and at some later point underwent CABG.  In December 2010 correspondence, the appellant argued that VA must consider ischemic heart disease as a potential service-connected cause of the Veteran's death.

While it is clear that the Veteran's heart condition merits connection to service based on the applicable presumption, it is not clear what role that condition may have played in his death.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).

The appellant has supplied appropriate releases to permit VA to secure relevant private medical records related to the heart condition, from 1999 until the Veteran's death.  On remand, VA must take appropriate action to secure those records, to include obtaining updated releases, and then obtain a medical opinion regarding the role, if any, ischemic heart disease may have played in the Veteran's death.



Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request updated, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. S. Sinnathamby (June 1999 to 2007), the Camden Clark Hospital (June 1999), and any other private care provider, regarding treatment of the Veteran for any and all heart conditions.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The appellant should be informed that in the alternative she may obtain and submit the records herself.

2.  THEN, regardless of the outcome of the requests for additional private medical records regarding a heart condition, the claims file must be referred to an appropriate VA examiner for review.

The VA examiner must then opine as to whether the Veteran's past myocardial infarction and CABG, as ischemic heart disease, at least as likely as not caused or materially contributed to the Veteran's March 2007 death.  Whether the heart condition so impacted a vital organ so as to weaken the Veteran in facing his final illnesses must be specifically addressed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

